Case 1:11-cr-00581-JFK Document 98 Filed 04/20/20 Page 1 of 1

 

 

 

 

-USDC SDNY
DOCUMENT
| ELECTRONICALLY PILED
UNITED STATES DISTRICT COURT Horse
SOUTHERN DISTRICT OF NEW YORK Loe
wee ee M f beta i
UNITED STATES OF AMERICA, : ae
-against- : No. 11 Cr. 581 (JFK)
ROBERT LEE MILES, : ORDER
Defendant. :
i a ri mm inn it rs ae i a xX

JOHN F. KEENAN, United States District Judge:

The Court will hear Defendant’s motion for sentence
modification (ECF No. 96) on Wednesday, April 22, 2020 at 11:00
a.m. The conference will occur telephonically using the
following dial-in information:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

SO ORDERED.

Dated: New York, New York ‘ -
April © , 2020 fete
John

F.* Keenan
United States District Judge

 

 

 

 
